DANAHY, Judge.
Appellee sued a Pinellas County deputy sheriff and W. T. “Bill” Roberts, the sheriff of Pinellas County, to recover damages for an alleged tort committed by the deputy. A jury returned a verdict against the deputy and Sheriff Roberts for both compensatory and punitive damages.
Several points are urged for reversal, but only one has merit. Sheriff Roberts argues that he cannot be held vicariously liable for the acts of the deputy complained of since those acts took place almost two years prior to the time Sheriff Roberts took office as sheriff. We agree, and reverse as to Sheriff Roberts with directions that the trial court enter judgment in his behalf. In all other respects, the judgment below is affirmed.
Affirmed in part and reversed in part.
HOBSON, Acting C. J., and SCHEB, J., concur.